Case 1:19-cv-02955-JPO-GWG Document1 Filed 04/03/19 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

SEE RAAT CRS AM OSE eee ATR SO TE ee lee meme meee mie RE a EE Ee -X
JUSTIN GOLDMAN,

Plaintiff,

COMPLAINT FOR
- against - COPYRIGHT INFRINGEMENT

COMPLEX MEDIA, IN Cx JURY DEMANDED

Defendant.
FOS BGR SRR Rite REM TO SRO SE oe eR ee a Ely ER ee x

INTRODUCTION

1. This is an action for copyright infringement pursuant to 17 U.S.C. 106(5) based on the
unauthorized for-profit full display by one or more websites owned by defendant of a photograph
created by plaintiff that is protected by a federal copyright duly registered with the United States
Copyright Office (Certificate No. Vau 1-250-526.).

POSSIBLY RELEVANT DISCLOSURE

2. There is currently pending in this Court a separate action for, in part, copyright in-
fringement pursuant to 17 U.S.C. 106(5) commenced by plaintiff here against other defendants
based on their unauthorized for-profit full display of the photograph at issue in this action. That
action is Goldman vy. Breitbart News Network, LLC, et al., 17 Civ. 3144 (AJN)(SN).. In that
action, the Honorable Katherine B. F orrest, U.S.D.J., who presided over the case before her re-
tirement from the Court in 2018, granted summary judgment to plaintiff on a specific legal issue,

namely whether the process of “embedding” provides a defense to the defendants? alleged copy-

 
Case 1:19-cv-02955-JPO-GWG Document1 Filed 04/03/19 Page 2 of 7

right infringements. The Court’s judgment held that embedding provided no such defense. 302
F.Supp.3d 585 (S.D.N.Y. 2018).

THE PARTIES

 

3. Plaintiff Justin Goldman is a resident of the City and State of New York.

4. Defendant is a business entity based in New York State that owns and is legally
responsible for one or more websites that committed the copyright infringements that are the
subject of this action.

JURISDICTION AND VENUE

5. This Court has jurisdiction over this case pursuant to 28 U.S.C. §1338. Venue in this

district is proper pursuant to 28 U.S.C. $1400(a).
UNDERLYING FACTS

6. On July 2, 2016, plaintiff created a photograph of (now more than ever) NFL superstar
Tom Brady (and others) (“the Photo”). A copy of the Photo is annexed hereto as Exhibit “A.”

7. Without plaintiff's knowledge or consent, the Photo was uploaded to the Internet.

8. On information and belief, one or more websites owned by defendant and for which
defendant is legally responsible, without any legal authority to do so, prominently displayed, in
full and in full color, for for-profit purposes, a copy of the Photo.

9. On information and belief, defendant may well be the most prolific “repeat infringer”
in this district. Attached hereto as Exhibit “B” is a print-out of a list from the SDNY ECF
Docket showing only some of the recent copyright infringement actions brought against de-
fendant in this district alone. (See also, Hirsch v. Complex Media. Inc., 2018 U.S. Dist. LEXIS

209701 (S.D.N.Y. December 10, 2018) (McMahon, C.J.))

 
Case 1:19-cv-02955-JPO-GWG Document1 Filed 04/03/19 Page 3 of 7

CAUSE OF ACTION FOR
COPYRIGHT INFRINGEMENT AGAINST DEFENDANT

10. Plaintiff incorporates here the contents of Paragraphs 1 through 9 above.

11. The United States Copyright Act grants to all copyright owners the "exclusive right"
to "display" their copyrighted works "publicly," 17 U.S.C. 106(5), and the Act defines "display"
as "to show a copy of it, either directly or by means of a film, slide, television image, or any other
device or process or, in the case of a motion picture or other audiovisual work, to show indi-
vidual images nonsequentially." 17 U.S.C. 101. Defendant’s websites violated plaintiff's
“exclusive right” to “display” the Photo by its separate public displays of it without plaintiff’ s
knowledge or consent. Accordingly, defendant is liable to plaintiff for each separate infringe-
ment by those websites of the registered copyright in the Photo.

WHEREFORE, with respect to each act of copyright infringement by defendant’s web-
sites, plaintiff demands judgment a) issuing a permanent injunction preventing defendant’s
websites from making any further unauthorized use or display of the Photo; b) awarding to
plaintiff all appropriate damages, including statutory damages, as determined by the Court or
jury; c) awarding to plaintiff profits attributable to each infringement; d) awarding to plaintiff
costs and attorneys' fees; and e) awarding such other relief as the Court deems just.

Dated: April 3, 2019
s/ Kenneth P. Norwick (KN4622)
NORWICK & SCHAD
110 East 59th Street
New York, New York 10022
(212) 751-4440

ken@norwickschad.com
Attorney for Plaintiff

 
Case 1:19-cv-02955-JPO-GWG Document1 Filed 04/03/19 Page 4 of 7

EXHIBIT “A”

 
Case 1:19-cv-02955-JPO-GWG Document1 Filed 04/03/19 Page 5 of 7

 

¢

 
Case 1:19-cv-02955-JPO-GWG Document1 Filed 04/03/19 Page 6 of 7

EXHIBIT “B”

 
4/2/2019

Select A Case

Complex Media, Inc. is a defendant in 15 cases.

1:16-cv-02700-KMW

1:16-cv-03453-LGS

1:16-cv-09157-LAP

1:16-cv-09258-GBD-AJP

1:17-cv-00487-GBD

1:17-cv-01547-AJN

1:17-cv-01634-JPO

1:17-cv-03993-ALC-GWG

1:17-cv-06405-RWS

1:17-cv-07395-LTS-KNF

1:17-cv-09675-PGG

1:18-cv-01014-ALC-KNF

1:18-cy-03804-DLC

1:18-cv-05488-CM

1:19-cv-00401-AJN

Sadowski v. Complex Media, Inc.

Sadowski v. Complex Media, Inc.

Rock v. Complex Media, Inc.

Abramov v. Complex Media, Inc. et al

Bachner v. Complex Media, Inc.

Chevrestt et al v. Complex Media, Inc.

Mango v. Complex Media, Inc.

Sands v. Complex Media, Inc.

McKnight v. Complex Media, Inc.

Tabak v. Complex Media, Inc.

Gottfried v. Complex Media, Inc. et al

Sadowski v. Complex Media, Inc.

Alcorn v. Complex Media, Inc.

Hirsch v. Complex Media, Inc.

Beasley v. Complex Media, Inc.

filed 04/11/16

filed 05/09/16

filed 11/25/16

filed 11/30/16

filed 01/23/17

filed 03/01/17

filed 03/03/17

filed 05/26/17

filed 08/22/17

filed 09/27/17

filed 12/08/17

filed 02/06/18

filed 04/30/18

filed 06/18/18

filed 01/15/19

 

 

 

PACER Service Center

 

 

 

Transaction Receipt

 

04/02/2019 15:16:36

 

To |

https://ecf.nysd_uscourts.gow/cgi-bin/iquery.pl?112402507700185-L_1 _1-0-4597087-pty-dft -defendant

Case 1:19-cv-02955-JPC2@ngave Gi deuAve Mérsion Fleck 4988/$OrctPage 7 of 7

closed 04/25/16

closed 05/25/16

closed 01/04/17

closed 11/02/17

closed 02/24/17

closed 05/11/17

closed 04/17/17

closed 12/19/18

closed 01/29/19

closed 03/21/19

closed 07/18/18

closed 01/02/19

closed 08/30/18

1/2
